On the same grounds that the decision was rendered on this date by this Supreme Court in the other proceedings to establish ownership instituted by Ramón Herminio González, and which are applicable by analogy to this case, the decision appealed from rendered by the District Court of Aguadilla on August 1 last in these proceedings to establish ownership, is affirmed, with the costs against The People. And it is ordered that a certified copy of this decision be transmitted to the judge of the District Court of Aguadilla,. as also of that rendered in the proceedings to establish ownership instituted by Rapión Herminio González, for such purposes as may he proper in accordance with law.
. 7 Affirmed.
*470Chief Justice Quiñones, and Justices Hernandez, Figueras and Wolf concurred.
Mr. Justice MacLeary dissented.